          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

DANIEL FRYAR,
Individually and on Behalf of all Others
Similarly Situated                                                         PLAINTIFF

v.                      No. 4:18-cv-927-DPM

PRIME COMMUNICATIONS, LP                                                  DEFENDANT

                            JUDGMENT
     Fryar' s complaint is dismissed without prejudice.


                                   ~ o 4~
                                D .P. Marshall Jr.
                                United States District Judge

                                  I J...   ft: bz V.M-7y   ')..O,;l   0
